Citation Nr: 0022561	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for a disorder 
manifested by chest pain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 1950 
to August 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
appellant currently has residuals of a right shoulder injury.  

2.  There is no competent medical evidence showing that the 
appellant currently has a disorder manifested by chest pain.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a right shoulder injury.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a disorder manifested by chest pain.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he has residuals from an injury he 
sustained to his right shoulder in service, and that he 
suffered a crushing-type injury to his thorax in service that 
left him with a disorder manifested by chest pain.  He argues 
that service connection should be granted for both 
disabilities, especially in light of VA's inability to 
produce his service medical records.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for residuals of a right shoulder injury and a 
disorder manifested by chest pain.  Although medical 
statements from S. A. Boudreaux, M.D., dated in January 1999 
and June 1999, indicate that the appellant's medical 
disabilities consist of a cardiovascular accident with left 
hemiplegia, hypertension, a seizure disorder, and residuals 
of a left above-the-knee amputation, there is no competent 
medical evidence showing that he currently has residuals of a 
right shoulder injury or a disorder manifested by chest pain 
so as to satisfy the first element required to show a well-
grounded claim with regard to either of his claims.  The 
Board notes that even if the appellant is experiencing chest 
pain associated with his hypertension (not shown by the 
medical evidence), he fails to show the required nexus 
between such chest pain and any injury or disease in service.  
There is no medical evidence establishing a link of the 
alleged chest pain to the appellant's active military 
service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

With regard to the appellant's contention that service 
connection should be granted for the disabilities claimed 
because VA has not produced his service medical records 
(which were apparently destroyed in a fire at the National 
Personnel Records Center in July 1973), the Board notes that 
it is the veteran's responsibility to submit evidence of a 
well-grounded claim, which, in this case, the appellant has 
not done, in the absence of current medical evidence of the 
presence of the claimed disabilities and a nexus of those 
disabilities to service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his alleged right shoulder disability 
and chest pain, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding diagnoses of a right shoulder 
disability or a disorder manifested by chest pain, or 
regarding any etiological relationship of either claimed 
disability to service.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing the presence of residuals of a right shoulder injury 
or a disorder manifested by chest pain or a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for residuals 
of a right shoulder injury and a disorder manifested by chest 
pain are plausible or otherwise well grounded.  Therefore, 
they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
February 1999.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific evidence that, if submitted, could make these claims 
well grounded.  


ORDER

The claims for service connection for residuals of a right 
shoulder injury and a disorder manifested by chest pain are 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

